DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 13 April 2020 and 9 October 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
Figure 2A, 2B, 3A and 3B should be designated by a legend such as --Prior Art-- because the specification discusses those figures as “an example of a configuration of a vibrator device of a comparative example”.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamigaito (U.S. Patent No. 9579846).
Regarding independent claim 1, Kamigaito (e.g. see FIG. 3 and FIG. 9) discloses a vibration actuator comprising: a vibrator device (50a); and a contact member (61a, 61b) that moves relative to the vibrator device (50a), wherein the vibrator device (50a) comprises: transformers (111) of which primary coils are connected in series, and vibrators (511) that are respectively connected in parallel to secondary coils of the transformers (111).
Regarding claim 2, Kamigaito (e.g. see FIG. 9, FIG. 10, FIG. 11 and lines 25-29 of col. 14) discloses a capacitor (113, 115) is connected in parallel to each of the vibrators (101).
Regarding claim 3, Kamigaito (e.g. see FIG. 3 and FIG. 9) discloses the vibrators (511) are arranged around the contact member (61a, 62b) at approximately equal intervals and press the contact member (61a, 61b).
Regarding claim 8, Kamigaito (e.g. see FIG. 9, FIG. 10, FIG. 11 and lines 25-29 of col. 14) discloses at least one other vibrator device (521), and wherein the vibrator devices (511) are connected in parallel.
Regarding claim 11, Kamigaito (e.g. see FIG. 9, FIG. 10, FIG. 11 and lines 25-29 of col. 14) discloses the vibrator device (521) has vibrators (511) each of which has vibration sections that are different in a phase of input alternating voltage (two poles of slip ring 101), and wherein the vibration sections of the vibrators (511) are connected to the secondary coils of the transformers (111) for every phase.
Regarding claim 12, Kamigaito (e.g. see FIG. 9, FIG. 10, FIG. 11 and lines 25-29 of col. 14) discloses the vibration sections are classified to section groups (anvils 51b, 52a) of which phases are different by 180 degrees (e.g. see lines 50-55 of col. 6 and lines 16-20 of col. 10: the second anvil 52a is arranged in a position set at a distance 180° away from the first horn 51a about the axis of rotation of the first rotating body 50a, and the second horn 52b is arranged in a position set at a distance 180° away from the first anvil 51b about the axis of rotation of the second rotating body 50b) and are connected to the secondary coils of the transformers (111) for every section group (anvils 51b, 52a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kamigaito (U.S. Patent No. 9579846) in view of Cheng et al. (U.S. Pre-Grant Publication No. 20080067949).
Regarding claim 4, Kamigaito discloses every aspect of the invention except for “an inductance value of the secondary coils of the transformers is matched at a frequency within a predetermined range from a resonance frequency of the vibrator device.”
However, Cheng et al. (e.g. see FIG. 3, §0020: the outputs have the same resonant frequency) teaches an inductance value of the secondary coils (L2) of the transformers (301. 302) is matched at a frequency within a predetermined range from a resonance frequency of the vibrator device (221-224). 
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the electrical connections in the ultrasonic sealing machine of Kamigaito to include “an inductance value of the secondary coils of the transformers is matched at a frequency within a predetermined range from a resonance frequency of the vibrator device” as taught by Cheng et al. for the purpose of outputting balanced currents with the same resonant frequency to simultaneously drive multiple lamps to light up is essential.
Since Kamigaito and Cheng et al. are both from the same field of endeavor (piezoelectric transformers), the purpose disclosed by Cheng et al. would have been recognized in the pertinent art of Kamigaito.
Regarding claim 5, Kamigaito fails to disclose an average of the resonance frequencies of the vibrators falls within a predetermined frequency range.
However, it would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the electrical connections in the ultrasonic sealing machine of Kamigaito to include “an average of the resonance frequencies of the vibrators falls within a predetermined frequency range” for the purpose of outputting balanced currents.
Regarding claim 6, Kamigaito fails to disclose dispersion of the resonance frequencies of the vibrators falls within a predetermined dispersion range.
However, it would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the electrical connections in the ultrasonic sealing machine of Kamigaito to include “dispersion of the resonance frequencies of the vibrators falls within a predetermined dispersion range” for the purpose of outputting balanced currents.
Regarding claim 7, Kamigaito discloses every aspect of the invention except for “a winding ratio of at least one of the transformers is different from a winding ratio of another transformer.”
However, Cheng et al. (e.g. see FIG. 2, claim 2, §0016) teaches a winding ratio of at least one of the transformers is different from a winding ratio of another transformer (§0016: The winding transformer 30 comprises a primary winding (coils b-d) and a secondary winding (coils a-c), and the coils ratio of the primary winding and the secondary winding may be 1:1, 1:N, or N:1, relying on the designers' requirement. The primary winding (coils b-d) is equivalent to a resonant inductor L1.)
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the transformers in the ultrasonic sealing machine of Kamigaito to include “a winding ratio of at least one of the transformers is different from a winding ratio of another transformer” as taught by Cheng et al. relying of the designers’ requirement for the purpose of outputting balanced currents with the same resonant frequency to simultaneously drive multiple lamps to light up is essential.
Since Kamigaito and Cheng et al. are both from the same field of endeavor (piezoelectric transformers), the purpose disclosed by Cheng et al. would have been recognized in the pertinent art of Kamigaito.
Regarding claim 9, Kamigaito discloses every aspect of the invention except for “winding ratios of the transformers of at least one of the vibrator devices are different.”
However, Cheng et al. (e.g. see FIG. 2, claim 2, §0016) teaches a winding ratio of the transformers of at least one of the vibrator devices are different (§0016: The winding transformer 30 comprises a primary winding (coils b-d) and a secondary winding (coils a-c), and the coils ratio of the primary winding and the secondary winding may be 1:1, 1:N, or N:1, relying on the designers' requirement. The primary winding (coils b-d) is equivalent to a resonant inductor L1.)
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the transformers in the ultrasonic sealing machine of Kamigaito to include “winding ratios of the transformers of at least one of the vibrator devices are different” as taught by Cheng et al. relying of the designers’ requirement for the purpose of outputting balanced currents with the same resonant frequency to simultaneously drive multiple lamps to light up is essential.
Since Kamigaito and Cheng et al. are both from the same field of endeavor (piezoelectric transformers), the purpose disclosed by Cheng et al. would have been recognized in the pertinent art of Kamigaito.
Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamigaito (U.S. Patent No. 9579846).
Regarding claim 10, Kamigaito discloses every aspect of the invention except for “driving frequency ranges of the vibrator devices do not overlap.”
However, it would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the driving in the ultrasonic sealing machine of Kamigaito to include “driving frequency ranges of the vibrator devices do not overlap” for the purpose of increasing the effective control of the system in order to output balanced currents.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kamigaito (U.S. Patent No. 9579846) in view of Millner et al. (U.S. Pre-Grant Publication No. 20070103092).
Regarding claim 13, Kamigaito discloses every aspect of the invention except for “at least one of an inductor and a capacitor is connected to the primary coils, which are connected in series, of the transformers.”
However, Millner et al. (e.g. see FIG. 3A) teaches at least one of an inductor (110) and a capacitor (120) is connected to the primary coils (32), which are connected in series, of the transformers (30).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the electrical connections in the ultrasonic sealing machine of Kamigaito to include “at least one of an inductor and a capacitor is connected to the primary coils, which are connected in series, of the transformers” as taught by Millner et al. for the purpose of forming a low pass filter network in order to include prevention of damage to power supply semiconductor devices at reduced cost and increased reliability and performance.
Since Kamigaito and Millner et al. are both from the same field of endeavor (transformer), the purpose disclosed by Millner et al. would have been recognized in the pertinent art of Kamigaito.
Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kamigaito (U.S. Patent No. 9579846) in view of Gotanda (U.S. Patent No. 4879528).
Regarding independent claim 14, Kamigaito (e.g. see FIG. 3 and FIG. 9) discloses a driving device for a vibration actuator equipped with a vibrator device (50a) and a contact member (61a, 61b) that move relatively and mutually, wherein the vibrator device (50a) comprises: transformers (111) of which primary coils are connected in series, and vibrators (511) that are respectively connected in parallel to secondary coils of the transformers (111).
Kamigaito does not disclose a drive signal generator that generates an alternating voltage applied to the vibrator device; an amplitude detector that detects amplitude of an electric current flowing to the vibrator device; and a drive signal controller that controls the alternating voltage that the drive signal generator generates according to the amplitude of the electric current.
However, Gotanda (e.g. see FIG. 2) teaches a drive signal generator (2) that generates an alternating voltage applied to the vibrator device (4); an amplitude detector (5) that detects amplitude of an electric current flowing to the vibrator device (4); and a drive signal controller (1) that controls the alternating voltage that the drive signal generator (2) generates according to the amplitude of the electric current.
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the control in the ultrasonic sealing machine of Kamigaito to include “a drive signal generator that generates an alternating voltage applied to the vibrator device; an amplitude detector that detects amplitude of an electric current flowing to the vibrator device; and a drive signal controller that controls the alternating voltage that the drive signal generator generates according to the amplitude of the electric current” as taught by Gotanda for the purpose of providing an ultrasonic oscillation circuit in order to convert an oscillation signal into a driving signal and to energize the ultrasonic vibrating element in the most efficient manner.
Since Kamigaito and Gotanda are both from the same field of endeavor (controlling ultrasonic vibrating element), the purpose disclosed by Gotanda would have been recognized in the pertinent art of Kamigaito.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kamigaito (U.S. Patent No. 9579846) in view of Gotanda (U.S. Patent No. 4879528) as applied to claim 14 above, and further in view of Ashizawa et al. (U.S. Patent No. 5939847).
Regarding claim 15, Kamigaito disclose every aspect of the invention except for “the amplitude detector detects occurrence of failure in a case where increase in the electric current is more than a predetermined amount.”
However, Ashizawa et al. (e.g. see FIG. 12, claim 3) teaches the amplitude detector (141, 142) detects occurrence of failure in a case where increase (an output difference detecting portion 143 detects the difference between the currents detected by said 1st and 2nd input current detecting portions 141, 142) in the electric current is more than a predetermined amount (predetermined load.)
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the control circuit in the ultrasonic sealing machine of Kamigaito to include “the amplitude detector detects occurrence of failure in a case where increase in the electric current is more than a predetermined amount” as taught by Ashizawa et al. for the purpose of measuring the difference in the input currents and detecting the difference in the outputs of the two ultrasonic motors in order to correct the frequency of the voltage of the drive signal.
Regarding claim 16, Kamigaito disclose every aspect of the invention except for “a torque detector that detects torque to the contact member, wherein the drive signal controller controls the alternating voltage that the drive signal generator generates according to the torque detected by the torque detector and the amplitude of the electric current.”
However, Ashizawa et al. (e.g. see FIG. 8) teaches a torque detector (73) that detects torque to the contact member, wherein the drive signal controller (57, 74) controls the alternating voltage that the drive signal generator (50, 60) generates according to the torque detected by the torque detector (73) and the amplitude of the electric current.
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the control circuit in the ultrasonic sealing machine of Kamigaito to include “a torque detector that detects torque to the contact member, wherein the drive signal controller controls the alternating voltage that the drive signal generator generates according to the torque detected by the torque detector and the amplitude of the electric current” as taught by Ashizawa et al. for the purpose of providing a driving unit in order to effectively drive the ultrasonic motors.
Regarding claim 17, Kamigaito disclose every aspect of the invention except for “the drive signal generator generates an alternating voltage that alternating voltages of different frequency ranges are composited, wherein the amplitude detector detects the amplitude of the electric current about each of the different frequency ranges, and wherein the drive signal controller controls the alternating voltage that the drive signal generator generates about each of the different frequency ranges.”
However, Ashizawa et al. (e.g. see FIG. ) teaches the drive signal generator (50, 60) generates an alternating voltage that alternating voltages of different frequency ranges are composited, wherein the amplitude detector (58) detects the amplitude of the electric current about each of the different frequency ranges, and wherein the drive signal controller (57, 74) controls the alternating voltage that the drive signal generator (50, 60) generates about each of the different frequency ranges.
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the control circuit in the ultrasonic sealing machine of Kamigaito to include “the drive signal generator generates an alternating voltage that alternating voltages of different frequency ranges are composited, wherein the amplitude detector detects the amplitude of the electric current about each of the different frequency ranges, and wherein the drive signal controller controls the alternating voltage that the drive signal generator generates about each of the different frequency ranges” as taught by Ashizawa et al. for the purpose of regulating driving frequencies in order to generate substantially uniform driving powers from the different ultrasonic motors in response to the variable rotating speed.
Since Kamigaito and Ashizawa et al. are both from the same field of endeavor (driving ultrasonic motor), the purpose disclosed by Ashizawa et al. would have been recognized in the pertinent art of Kamigaito.
Examiner’s Note:
In this Office Action, Examiner has cited particular figures, column numbers, paragraph numbers, and line numbers of the prior arts applied in the rejections.  However, other figures and passages of the same prior arts may anticipate the claim limitations as well.  Therefore, Applicants are respectfully requested to consider the prior arts in their entirety as potentially teaching claimed invention.
For amendment purpose, Applicants are very much appreciated for indicating the portion(s) of the specification which dictates the structure(s) relied on for proper interpretation as well as for verification and determination of the metes and bounds of the claimed invention.  Applicants’ indication of the specific figures and items of figures which represent features of the invention disclosed in the amended claims, is also expected. 
Additionally, in the event that other prior art(s) is/are provided and made of record by the Examiner as being relevant or pertinent to applicant's disclosure but not relied upon, the examiner requests that the reference(s) be considered in any subsequent amendments, as the reference(s) is also representative of the teachings of the art and may apply to the specific limitations of any newly amended claim(s).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Atsuta (U.S. Pre-Grant Publication No. 20140145649) discloses a driving apparatus of a vibration-type actuator includes a driving circuit configured to drive a vibration unit including a plurality of vibrators, a detection unit configured to detect a sum of power consumption consumed by the plurality of vibrators, and a driving frequency setting unit configured to set a driving frequency within a frequency range depending on the sum of power consumption detected by the detection unit.
Yang et al. (U.S. Pre-Grant Publication No. 20170214330) discloses a multiple parallel-connected resonant converter, an inductor-integrated magnetic element and a transformer-integrated magnetic element
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





20 May 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837